TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00181-CV






In re Janet Griffith







ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
                        We overrule petitioner’s motion for temporary relief and deny the petition for a writ
of mandamus.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   April 4, 2005